Citation Nr: 1003944	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to specially adapted housing assistance.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1944 to December 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's 
claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: 
Amputation of the left lower extremity at the supracondylar 
femur secondary to fracture of the left tibia/fibula, rated 
60 percent, hypertension, rated 10 percent, and deep vein 
thrombosis in the right leg, rated 10 percent; he has also 
been awarded special monthly compensation (SMC) for the 
anatomical loss of a foot, and a total disability rating 
based on individual unemployability (TDIU).

2. The Veteran's service-connected disabilities do not result 
in permanent and total disability compensation due to the 
loss, or loss of use, of both lower extremities; blindness in 
both eyes plus the anatomical loss, or loss of use, of one 
lower extremity; loss, or loss of use, of one lower extremity 
together with residuals of organic disease or injury which 
affect functions of balance and/or propulsion so as to 
prevent locomotion without assistive device; or the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity such as to affect 
function of balance or propulsion so as to preclude 
locomotion without assistive devices.

3. The Veteran's service-connected disabilities do not 
include blindness in both eyes, or the anatomical loss, or 
loss of use, of both hands.
CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to specially 
adapted housing assistance are not met.  38 U.S.C.A. 
§§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.809 (2009).

2. The criteria for establishing entitlement to a special 
home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  A January 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.
The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination/opinion because the evidence of record does not 
suggest that such is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met .  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, a veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; or, (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  
The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).
For a veteran to be entitled to a certificate of eligibility 
for assistance in acquiring special home adaptation, he must 
be entitled to compensation for permanent and total 
disability that (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

The Veteran contends that he is entitled to specially adapted 
housing or a special home adaptation grant because of his 
service-connected disabilities, which include:  Amputation of 
the left supracondylar femur secondary to fracture of the 
left tibia/fibula, rated 60 percent; hypertension, rated 10 
percent; and deep vein thrombosis in the right leg, rated 10 
percent.  He has also been awarded special monthly 
compensation for the anatomical loss of one foot and TDIU.  

The Veteran has not established service connection for any 
disability resulting in loss of visual acuity.  While he has 
service connected loss of use of his left leg, his service 
connected disability do not include (or are shown result in) 
loss of use (as defined by 38 C.F.R. § 3.350(a)(2)) of an 
upper extremity or his right lower extremity.  Furthermore, 
there is no competent evidence that he has an organic disease 
that affects the functions of balance or propulsion.  See 
2005 to 2006 VA outpatient treatment records and 2002 to 2007 
private treatment records from the Carle Clinic Association 
and Carle Foundation Hospital.  Such records reflect 
treatment mainly for nonservice-connected disabilities 
(including diabetes mellitus with lower leg neuropathy, 
central spiral stenosis, degenerative joint disease, hearing 
loss, adenomatous colon polyps and diverticulosis, benign 
prostatic hypertrophy, B12 deficiency, erectile dysfunction, 
early cataracts in the left eye and eye glasses for vision, 
actinic keratosis, and pleurisy) which may not be considered 
in determining entitlement to the benefits sought.  

Regarding the Veteran's service-connected disabilities, the 
above-cited records show that his hypertension is stable, 
that he has not had any discomfort or persisting anemia 
following his 1995 deep vein thrombosis in the right leg, and 
that he occasionally complains of symptoms related to his 
above the knee left leg amputation.  Because the Veteran is 
not shown to have the requisite service-connected 
disability(ies) needed to establish entitlement to such, 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted.

Regarding a special home adaptation grant, the Veteran has 
not established service connection for blindness, or for loss 
of use of either hand.  Thus, entitlement to this benefit 
(under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) cannot be 
granted.


ORDER

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to a special home adaptation grant is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


